THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. VOYA INSURANCE AND ANNUITY COMPANY Separate Account B [], Prospectus for the Voya PotentialPLUS Annuity The contract described in this prospectus is a flexible premium deferred combination variable , indexed and fixed annuity contract (the “Contract”) issued by Voya Insurance and Annuity Company (the “Company,” “we,” “us” or “our”). This prospectus sets forth the information you ought to know before investing. You should read it carefully and keep it for future reference. The Contract provides a means for you to allocate Premium and Contract Value to the following Segments and variable Sub -accounts: Indexed Segments . These permit you to receive a rate of return ( Index Credits ) equal to the percentage change in an applicable Index over the term of the Indexed Segment, up to a predetermined maximum percentage. Index Credits may be positive or negative. If Index Credits are negative, you could lose money on your investment. However, the Index Segment may provide that a specified percentage of any negative change in the Index will be absorbed by the Company (a Buffer). The currently available Indexed Segments are listed on the inside cover. A Sub-account of Variable Annuity Account B (“Separate Account B”), which invests in the Voya Liquid Assets Portfolio. Amounts not invested in the Indexed Segments or the Voya Liquid Assets Portfolio Subaccount will be allocated to the Interim Segment, which is part of our General Account and earns a guaranteed fixed rate of interest. There is a substantial risk that you may lose principal in the Indexed Segments because you absorb any losses that are greater than the Buffer for each Indexed Segment. You also bear the risk that you may receive less than your principal if you invest in a Sub-account and/or if a Surrender Charge is applied to a Surrender or Withdrawal. The guarantees under the Contract, including the benefits associated with investment in Indexed Segments, are subject to the Company’s financial strength and claims-paying ability and the Contract is not a direct investment in an Index or mutual fund. Variable and index-linked annuity contracts are complex insurance and investment vehicles and before investing in the Contract, you should discuss with your financial representative whether the Contract is appropriate based upon your financial situation and objectives. Right To Examine Period . You may return the contract within 15 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Accumulation Value plus any charges deducted as of the date the returned contract is received by us. See page 34. Exchanges . Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the contract. How to Reach Us . To reach Customer Service – Call: 1-800-366-0066 Write: P.O. Box 9271, Des Moines, Iowa 50306-9271 Getting Additional Information. You may obtain the [], 2014, Statement of Additional Information (“SAI”) for the contract without charge by contacting Customer Service at the telephone number and address shown above. The SAI is incorporated by reference into this prospectus, and its table of contents appears on page 41. You may also obtain a prospectus or SAI for any of the Funds without charge in the same way. This prospectus, the SAI and other information about Separate Account B may be obtained without charge by accessing the Securities and Exchange Commission (“SEC”) website, www.sec.gov. The SEC maintains a web site (www.sec.gov) that contains the SAI, material incorporated by reference, and other information about us, which we file electronically. The reference number s assigned to the contract are 333- 196391 and 333-196392 . If you received a summary prospectus for an underlying Fund available through the contract, you may obtain a full prospectus and other information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the Fund’s summary prospectus. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; NOR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . We may pay compensation to broker/dealers whose registered representatives sell the contract. See page The Indexed Segments and Sub- a ccount currently open and available to new Premiums and Reallocations under your Contract are: Indexed Segments : Index Segment Term Buffers Available MSCI EAFE Index 1 year 10% NASDAQ 100 Index 1 year 10% Russell 2000 Index 1 year 10% S&P 500 Index 1 year 10% We may, in our discretion, offer other Indexed Segments in the future with different Indexes, different Segment Terms (1, 3, 5 and 7 year Segment Terms may be made available), or different Buffers. We will notify you of any change in the available Indexed Segments. Sub- a ccounts : Voya Liquid Assets Portfolio (Class [_] ) Surrenders and Withdrawals 27 Cash Surrender Value 27 Contents Withdrawals 28 Regular Withdrawals 28 Glossary 1 Systematic Withdrawals 28 Synopsis – The Contract 3 Surrender Charges on Systematic Withdrawals 29 Synopsis – Fees and Expenses 5 Withdrawals from Individual Retirement Annuities 29 Condensed Financial Information 7 Sub-account Transfers 30 Financial Statements 7 Death Benefit 30 Risk Factors 8 Death Benefit prior to the Maturity Date 30 Spousal Beneficiary Contract Continuation 30 Voya Insurance and Annuity Company 9 Payment of the Proceeds to a Spousal or Non-spousal Beneficiary Separate Account B 10 31 Sub-accounts 10 Death Benefit Once Annuity Payments Have Begun 31 Sub-account Value 10 Annuity Payments and Annuity Plans 32 Changes to a Sub-account and/or Separate Account B 11 Voting Rights 11 Annuity Payments 32 Separate Account used for Indexed Segments 11 Calculation of Annuity Payments 32 Product Regulation 12 Annuity Plans 32 Death of the Annuitant who is not an Owner 33 Fees and Expenses 12 Other Important Information 33 Surrender Charge 12 Overnight Charge 13 Annual Report to Owners 33 Premium Tax 13 Suspension of Payments 33 Excess Transfer Fee 13 Misstatement Made by Owner in Connection with Purchase of Separate Account Fee 14 the Contract 33 Underlying Fund Expenses 14 Insurable Interest 33 Assignment 34 The Annuity Contract 14 Contract Changes — Applicable Tax Law 34 Owner 14 Non-Waiver 34 Joint Owner 14 Special Arrangements 34 Annuitant and Contingent Annuitant 15 Selling the Contract 34 Beneficiary 15 State Regulation 36 Change of Owner or Beneficiary 16 Legal Proceedings 36 Contract Purchase Requirements 16 Legal Matters 36 Anti-Money Laundering 16 Experts 36 Availability of the Contract 17 Further Information 37 Crediting of Premium Payments 17 Incorporation of Certain Documents by Reference 37 Accumulation Value 17 Inquiries 37 Administrative Procedures 17 United States Federal Income Tax Considerations 38 Other Contracts 17 Allocations 18 Introduction 38 Types of Contracts: Non-Qualified and Qualified 38 Segment Participation Requirements for Indexed Segments 18 Taxation of Non-Qualified Contracts 38 Rate Threshold for Indexed Segments 18 Taxation of Qualified Contracts 41 Initial Allocation to an Indexed Segment 18 Assignment and Other Transfers 44 Reallocations at the End of a Segment Term 18 Possible Changes in Taxation 44 Dollar Cost Averaging 19 Same-Sex Marriages 44 The Indexed Segments 19 Taxation of Company 44 Indexed Segments 19 Statement of Additional Information 45 Segment Term 20 Index Credit 20 Index Change 20 Cap Rate 20 Buffer 21 Indexed Segment Value on Segment Start Date and Segment End Date 21 Indexed Segment Value During the Segment Term 21 Withdrawal Adjustments 21 The Indexes 24 Availability of Indexes 25 The Interim Segment 26 Interim Segment Value 27 Glossary Company, we, us or our – Voya Insurance and Annuity Company , a stock This glossary defines the special terms used throughout the company domiciled in Iowa. See page 9. prospectus. A special term used in only one section of the Contingent Annuitant – The individual who is not an prospectus is defined there. The page references are to Annuitant and will become the Annuitant if the named sections of the prospectus where more information can be Annuitant dies prior to the Annuity Commencement Date and found about a special term. the Death Benefit is not otherwise payable. See page 15. Accumulation Unit Value – The value of an accumulation Contract unit for a Sub-account of Variable Annuity Account B. Each – The flexible premium Sub-Account of Variable Annuity Account B has its own deferred combination variable, indexed and fixed annuity accumulation unit value, which may increase or decrease contract described in this prospectus , together with any from day to day based on the investment performance of the attached application, amendments, or Endorsements. applicable underlying Fund in which it invests. Contract Anniversary – The same day and month each year as Accumulation Value – On the Contract Date, the the Contract Date. If the Contract Date is February 29 th , in Accumulation Value equals the Initial Premium paid less non-leap years, the Contract Anniversary shall be March 1 st . any premium tax, if applicable. At any time after the Contract Date – The date on which the Contract becomes Contract Date, the Accumulation Value equals the sum of effective. The Contract Date is shown on the first page of the the value for each Indexed Segment, Sub-account and Contract. Interim Segment. See page17. Contract Year – The period beginning on a Contract Additional Premium – Any payment, other than the Initial Anniversary (or, in the first Contract Year only, beginning on Premium, made by you and accepted by us for the Contract. the Contract Date) and ending on the day preceding the next See page 16. Contract Anniversary. Annuitant – The individual designated by you and upon whose Customer Service – Our administrative office that provides life Annuity Payments are based. The Annuitant on the customer support services for the Contracts. The address and Contract Date is shown on the first page of the Contract. See phone number for Customer Service are shown on page 1. page 15. Death Benefit – The amount payable to the Beneficiary upon Annuity Commencement Date – The date on which Annuity death of any Owner (or, if the Owner is not a natural person, Payments commence. See page 3. upon the death of the Annuitant) prior to the Annuity Annuity Payments – Periodic payments made by us to you or, Commencement Date. See page 30. subject to our consent in the event the payee is not a natural Endorsements – Attachments to the Contract that add to, person, to a payee designated by you. See page 32. amend, change, modify or supersede the Contract’s terms or Annuity Plan – An option elected by you that determines the provisions. frequency, duration and amount of the Annuity Payments. Fixed Interest Rate – The declared annual interest rate See page 32. applicable to an Interim Segment. The Company determines Beneficiary – The individual or entity you select to receive the the interest rate in its sole discretion, subject to a minimum Death Benefit. See page 15. rate guarantee. See page 27. Buffer – The maximum percentage loss that the Company Free Amount Percentage – Equals 10% of the Contract’s absorbs over the Segment Term before an Indexed Segment Accumulation Value as determined on the date of the first will lose value. A Contract Owner bears any loss of value Withdrawal during the Contract Year. This is the amount that exceeds the Buffer. See page you may withdraw without any Surrender Charge. See page Business Day – Any day that the New York Stock Exchange 12. (NYSE) is open for trading, exclusive of federal holidays, or Fund – The mutual fund in which a Sub-account invests. See any day the Securities and Exchange Commission (SEC) page 10. requires that mutual funds, unit investment trusts or other General Account – An account which contains all of our assets investment portfolios be valued other than those held in our separate account(s). Cap Rate – The maximum Indexed Change that may be Index – A securities, bond, exchange - traded fund applied at the end of each Segment Term. It is declared on (“ETF”) or other index used in calculating the return of an the Segment Start Date and is guaranteed for the Segment investment in and Indexed Segment. We currently offer Term. See page 19. Indexed Segments based on the performance of a securities Cash Surrender Value – The amount you receive upon index Surrender of the Contract which equals the greater of (1) the . Accumulation Value minus any applicable charges , or (2) See page 24. the sum of the value of each Indexed Segment, each Sub- Index Change – The percentage change in an applicable Index account and the Interim Segment Minimum Guaranteed during a Segment Term, which is used to calculate the Index Value minus any applicable charges. See page 27. Credit under an Indexed Segment. See page 20. Code – The Internal Revenue Code of 1986, as amended. 1 Index Credit – The amount credited to each Premium Proof of Death – The documentation we deem necessary to allocation and Reallocation to an Indexed Segment , establish death including, but not limited to: (1) a certified which amount is based on the performance of the applicable copy of a death certificate; (2) a certified copy of a statement Index Change as measured over the Segment Term subject to of death from the attending physician; (3) a finding of a court the Buffer and Cap Rate. An Index Credit can be positive or of competent jurisdiction as to the cause of death; or (4) any negative, and if negative the Contract Owner could lose other proof we deem in our discretion to be satisfactory to us. money on the investment. See page 20. Qualifying Medical Professional – A legally licensed Indexed Segment – an investment option for which the practitioner of the healing arts who: (1) is acting within the performance is determined based upon a specific Index, scope of his or her license; (2) is not a resident of your Segment Term, Buffer, and Cap Rate. See page 19. household or that of the Annuitant; and (3) is not related to Index Number – The value of the Index. It excludes any you or the Annuitant by blood or marriage See page 13. dividends that may be paid by the firms that comprise the Reallocation – Allocations of the value of a Sub- a ccount, Index. See page 20. Interim Segment or Indexed Segment (at the end of a Initial Premium – The payment made by you to us to put the Segment Term) among available Indexed Segments or Sub- Contract into effect. See page 16. accounts. See page 18. Insurable Interest – A lawful and substantial economic Right To Examine and Return The Contract Period – The interest in the continued life of a person. An Insurable period of time during which you have the right to return the Interest does not exist if the Owner’s sole economic interest Contract for any reason, or no reason at all, and receive the in the Annuitant arises as a result of the Annuitant’s death. payment as described in the Right To Examine and Return Interim Segment – A fixed account that is used as a “holding” The Contract provision appearing on the first page of the account for administrative purposes. See page 26. Contract. See page 34. Irrevocable Beneficiary – A Beneficiary whose rights and Segment End Date – The date on which the Segment Term interests under the Contract cannot be changed without his, ends. Segment End Dates are the 24 th of each month . her or its consent. See page 15. Segment Participation Requirements – The requirements that Joint Owner – An individual who, along with another must be met before Premium may be allocated or individual Owner, is entitled to exercise the rights incident to Reallocations may be made to an Indexed Segment. See page ownership. Both Joint Owners must agree to any change or 18. the exercise of any rights under the Contract. The Joint Segment Start Date – The date on which the Segment Term Owner may not be an entity and may not be named if the begins. Segments Start Dates are the 25 th day of each month. Owner is an entity. The Joint Owner, if any, on the Contract Segment Term – The period beginning on the Segment Start Date is shown on the first page of the Contract. See page 14. Date and ending on the Segment End Date. Maturity Date – The Contract Anniversary following the Separate Account – Separate Account B. Separate Account B oldest Annuitant’s attainment of age 95 on which the is a segregated asset account that supports variable annuity Proceeds are used to determine the amount paid under the contracts. Separate Account B is registered as a unit Annuity Plan chosen. See page 32. investment trust under the Investment Company Act of 1940 Notice to Us – Notice made in a form that: (1) is approved by, and it also meets the definition of “separate account” under or is acceptable to, us; (2) has the information and any the federal securities laws. See page 10. documentation we determine in our discretion to be Sub-account – A division of Separate Account B that is an necessary to take the action requested or exercise the right investment option under the Contract and invests in an specified; and (3) is received by us at Customer Service at the underlying Fund. See page 10. address specified on the first page of the Contract. Under Surrender – A transaction in which the entire Cash Surrender certain circumstances, we may permit you to provide Notice Value is taken from the Contract. See page 27. to Us by telephone or electronically. Surrender Charge – A charge applied to certain Withdrawals Notice to You – Written notification mailed to your last known or a Surrender that will reduce the amount paid to you. See address. A different means of notification may also be used page 12. if you and we mutually agree. When action is required by Terminal Condition – An illness or injury that results in a life you, the time frame and manner for response will be expectancy of twelve months or less, as measured from the specified in the notice. date of diagnosis by a Qualifying Medical Professional. Owner – The individual (or entity) that is entitled to exercise Valuation Period – The time from the close of regular trading the rights incident to ownership. The terms “you” or “your,” on the New York Stock Exchange on one Business Day to when used in the Contract, refer to the Owner. The Owner the close of regular trading on the next succeeding Business on the Contract Date is shown on the first page of the Day. Contract. See page 14. “We”, “our”, or “us” – When used in the Contract and this Premium – Collectively the Initial Premium and any prospectus , means Voya Additional Premium. See page 16. Insurance and Annuity Company, a stock company Premium Receipt Date – The date a Premium is received by domiciled in Iowa. us. Withdrawal – A transaction in which only a portion of the Cash Surrender Value is taken from the Contract. 2 Synopsis – The Contract This synopsis reviews some important things that you should know about the contract. We urge you to read the entire prospectus for complete details. This Synopsis is designed only as a guide. Certain features and benefits may vary depending on the state in which your contract is issued. You can use an annuity to save money for retirement and to receive retirement income for life. It is not meant to be used to meet short- term financial goals. The annuity described in this prospectus is a flexible premium deferred combination variable
